

114 SRES 461 IS: Commending the Special Inspector General for Afghanistan Reconstruction, John Sopko, and his office for their efforts in providing accountability for taxpayer dollars spent in Afghanistan.
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 461IN THE SENATE OF THE UNITED STATESMay 12, 2016Mr. Paul submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommending the Special Inspector General for Afghanistan Reconstruction, John Sopko, and his office
			 for their efforts in providing accountability for taxpayer dollars spent
			 in Afghanistan.
	
 Whereas the Office of Special Inspector General for Afghanistan Reconstruction (SIGAR) was created in 2008 to provide independent and objective analysis and supervision of audits and investigations, to promote economy, efficiency, and effectiveness, and to prevent and detect waste, fraud, and abuse with regards to amounts appropriated or otherwise made available for the reconstruction of Afghanistan;
 Whereas the Office of Special Inspector General for Afghanistan Reconstruction has, under the leadership of SIGAR John Sopko, been a strong voice for the good stewardship of taxpayer dollars;
 Whereas Special Inspector General Sopko has provided testimony 11 times before Congress; Whereas the recommendations of SIGAR have resulted in more than $1,000,000,000 in potential savings;
 Whereas one investigation revealed contract bid-rigging and price-fixing that led to the termination of a $1,000,000,000 Afghan Ministry of Defense fuel contract, resulting in $214,000,000 in contract savings to the United States Government;
 Whereas SIGAR investigations into waste, fraud, and abuse have led to nearly 700 contractors being prohibited from future United States Government contracts;
 Whereas SIGAR exposed mismanagement and fraud within the United Nations-administered Law and Order Trust Fund for Afghanistan, which provides billions of dollars in payments to the Afghan National Police;
 Whereas SIGAR has further exposed poor attendance and accounting procedures that allow the existence of non-existent Afghan ghost soldiers and police, whose salaries are pocketed by corrupt officials;
 Whereas SIGAR discovered the expenditure of $6,000,000 on 9 goats meant to start a cashmere industry in Afghanistan, the whereabouts of which are now unknown;
 Whereas SIGAR has attempted to provide accountability to $210,000,000 spent on the construction of health care facilities in Afghanistan, discovering that nearly 80 percent of facilities have incorrect location data, where 13 facilities were built outside of Afghanistan, including one in the Mediterranean Sea;
 Whereas SIGAR also investigated the circumstances that led to the construction of a $36,000,000 United States military command and control facility at Camp Leatherneck that the commanders on the ground stated they neither wanted nor needed, and which was never occupied;
 Whereas SIGAR brought to national attention that the Department of Defense lost $29,000,000 worth of heavy equipment, such as tractor trucks and cranes, which impeded efforts to constitute an independent Afghan equivalent to the Army Corp of Engineers; and
 Whereas SIGAR exposed the Department of Defense had spent $43,000,000 on a Compressed Natural Gas (CNG) filling station, costing nearly 86 times more than a similar project, and that further almost no vehicles in Afghanistan run on CNG and the cost to convert a vehicle is more than the average annual Afghan salary: Now, therefore, be it
	
 That the Senate— (1)commends the Office of the Special Inspector General for Afghanistan Reconstruction for its ongoing role in identifying and reducing waste, fraud, and abuse; and
 (2)urges all inspectors general to look to the Office of the Special Inspector General for Afghan Reconstruction as an example of the vigor and independence with which the Senate expects inspectors general across government to pursue their duty.
			